718 S.E.2d 149 (2011)
STATE
v.
Charles Alonzo TUNSTALL.
No. 323A92-7.
Supreme Court of North Carolina.
October 6, 2011.
Charles Alonzo Tunstall, Polkton, for Tunstall-Bey, Charles Alonzo.
John G. Barnwell, Assistant Attorney General, for State of N.C.
Sam Currin, District Attorney, for State of N.C.
The following order has been entered on the motion filed on the 25th of August 2011 by Defendant for Notice of Appeal:
"Motion Dismissed by order of the Court in conference, this the 6th of October 2011."